COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                              NO. 02-14-00285-CV


ALAN KAY CUSTOM HOMES, LLC                                            APPELLANT

                                          V.

GARY HAWTHORNE AND                                                    APPELLEES
CHRISTINE HAWTHORNE


                                      ------------

          FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 352-269208-13

                                     ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                     ------------

      Appellant filed a timely notice of appeal from the trial court’s June 19, 2014

“Default Judgment Against Defendant.”          The trial court subsequently granted

appellant's motion for new trial on October 2, 2014, while it still had plenary

power. See Tex. R. Civ. P. 329b(e).


      1
      See Tex. R. App. P. 47.4.
      On October 7, 2014, we informed the parties that it appeared the trial

court’s granting of the motion for new trial rendered this appeal moot and that the

appeal would be dismissed as moot unless, on or before October 27, 2014, any

party desiring to continue the appeal filed a response showing grounds for

continuing the appeal. See Tex. R. App. 44.3. Neither party filed a response.

      Accordingly, on this court’s own motion, we dismiss the appeal. See Tex.

R. App. P. 42.3, 43.2(f).



                                                   PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: November 26, 2014




                                    2